Citation Nr: 0102344	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  94-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to receive dependency and indemnity compensation 
benefits, including whether such benefits should be offset by 
a settlement of a tort claim under the Federal Tort Claims 
Act, the amount of such offset, and whether the appellant's 
appeal was timely.


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




INTRODUCTION

The veteran, who served on active duty from August 1963 to 
August 1967, died in January 1988.

In February 1988, the appellant, who was then the veteran's 
surviving spouse, filed an application for dependency and 
indemnity compensation or pension benefits with the St. 
Petersburg, Florida regional office (RO).  In May 1988, the 
RO received a copy of a claim for the wrongful death of the 
veteran from the appellant as personal representative of the 
veteran's estate, on behalf of herself and her two children.  
This claim was filed pursuant to the Federal Tort Claims Act, 
alleging the negligent medical care of the veteran at a 
Department of Veterans Affairs (VA) outpatient clinic, 
resulting in the veteran's wrongful death.   

In a rating action dated in August 1988, the regional office 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant was sent notice of this 
determination, and did not present a timely appeal.  This 
rating action did not consider a claim for dependency and 
indemnity compensation benefits under the provisions of 
38 U.S.C.A. § 351, now 38 U.S.C.A. § 1151 (West 1991).

In January 1990, the appellant, individually, and as personal 
representative of the veteran's estate, agreed to accept 
approximately $194,000 from the U. S. Government in 
settlement of a claim against the United States pursuant to 
the Federal Tort Claims Act for the negligent medical care of 
the veteran at a Department of Veterans Affairs (VA) 
outpatient clinic, resulting in the veteran's wrongful death.  
Notice of this settlement was received by the RO in February 
1990.  

In January 1991, the Director, VA Compensation and Pension 
Service, directed the RO to consider the appellant's claim 
for dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 351, now 38 U.S.C.A. § 1151 (West 
1991).  

In July 1991, the RO determined that entitlement to 
compensation for the cause of the veteran's death was 
warranted under the provisions of 38 U.S.C.A. § 351 (1151) on 
the basis that the VA failed to treat the veteran properly, 
causing his death.  The RO determined that the appellant was 
entitled to death benefits in the same manner as if death was 
due to a service-connected disability (dependency and 
indemnity compensation benefits), but that no benefits could 
be paid until the amount received in settlement of a tort 
claim against the United States pursuant to the Federal Tort 
Claims Act was offset under the provisions of 38 U.S.C.A. 
§ 351 (1151) and 38 C.F.R. § 3.800(a)(2) (2000).  The amount 
of the settlement was $194,000 under the Federal Tort Claims 
Act.  The appellant was sent a letter in September 1991, 
informing her of this determination, and she did not appeal 
within one year.  

In October 1993, a notice of disagreement with the 1991 
determination withholding payment of dependency and indemnity 
compensation benefits by reason of an offset was received 
from the appellant.  A statement of the case was sent to her 
relating to the present issue in November 1993.  In December 
1993, an appeal form was received from the appellant relating 
to the present issue.  Thereafter, mail sent to the appellant 
was returned as undeliverable.  The VA has had no contact 
with the appellant since her appeal was received in December 
1993.  She has remarried and has moved, leaving no forwarding 
address.  Correspondence to her at various addresses of 
record has been returned as undeliverable or not responded 
to, and inquiries to the post office have been unsuccessful.

In March 1996, the Board remanded the case to obtain 
additional information and for due process.  The Board 
indicated that the issue on appeal included the question of 
whether a timely appeal to the July 1991 determination had 
been filed.  Also, the Board requested a legal opinion be 
obtained, and such an opinion was received from the VA 
General Counsel.  

Thereafter, a supplemental statement of the case was issued 
concluding that the appellant was not entitled to dependency 
and indemnity compensation benefits.  As previously 
indicated, no response was received from the appellant.  

The appellant has not responded to correspondence from the VA 
and has had no contact with the VA since December 1993.  As a 
result of the appellant's failure to cooperate by providing a 
current address, the Board must proceed to adjudicate the 
present claim on the basis of the present record.  There has 
been no reasonable or good cause shown for her failure to 
cooperate, and there is no reasonable basis to defer the 
appeal further.  There is no reasonable possibility that 
further correspondence to the appellant, for whom the Board 
has no known address, and no apparent way to obtain an 
address, would aid in assisting in the completion of an 
application for benefits or aid in obtaining additional 
evidence to substantiate her claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 
5126.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1988.  

2.  In May 1988, the RO received a claim for entitlement to 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 351, now 38 U.S.C.A. § 1151.  

3.  This claim was not adjudicated until the RO rating in 
July 1991, when the RO determined that the appellant was 
entitled to compensation for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. § 351 (now 38 U.S.C.A. 
§ 1151).

4.  In a September 1991 letter, the RO informed the appellant 
that she was entitled to receive dependency and indemnity 
compensation benefits, effective from February 1, 1988, but 
that payments would not be made until the amount of the 
settlement under the Federal Tort Claims Act in the amount of 
$194,000 was offset.  

5.  The evidence establishes that the appellant did not 
receive this notice dated in September 1991.  

6.  In June 1993, the appellant received notice of the 
dependency and indemnity compensation award, and the decision 
to withhold payments because of the offset.  

7.  In October 1993, the appellant disagreed with the 
withholding of benefits pursuant to the RO letter of June 
1993, and she then filed a timely substantive appeal in 
answer to the statement of the case issued in November 1993.

8.  The appellant remarried on April [redacted], 1990.  

9.  The appellant received approximately $146,000 as her 
share of the tort claim settlement; [redacted], her child, born 
on October [redacted], 1980, received approximately $19,700 from the 
settlement, and [redacted], her child, born on June [redacted], 1986, 
received approximately $17,400 from the settlement.  

10.  Almost all of the settlement may be attributed to the 
appellant and her children, as individuals, as there is 
little or no information which shows that any portion of the 
settlement was for the decedent's estate, representing the 
veteran's losses.  


CONCLUSIONS OF LAW

1.  The appellant's appeal from an adverse July 1991 
determination relating to the receipt of dependency and 
indemnity compensation benefits was timely received.  
38 C.F.R. §§ 3.150, 3.154, 3.155, 20.200-20.204, 20.300-
20.306, 20.500-20.504 (2000).

2.  The appellant is not entitled to receive dependency and 
indemnity compensation benefits.  38 U.S.C.A. §§ 1151, 5110 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.31, 3.160, 
3.400, 3.800(a)(3).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the appellant maintained that she never received 
the September 1991 letter informing her that she was entitled 
to receive dependency and indemnity compensation benefits, 
and that payments would be withheld subject to the offset 
provisions.  She noted that she had five different residences 
in three different states between January 1988 and August 
1990, and that this letter was never forwarded to her.  She 
contended that the first notice that she received of the 
dependency and indemnity compensation award and the offset 
provisions was in 1993, and that she timely appealed this 
notice.  On the substantive issue, she contends that she 
should be entitled to dependency and indemnity compensation 
benefits because of the pain and suffering her family 
incurred as the result of negligent VA medical care.

I.  Background

In February 1988, the appellant, then the veteran's surviving 
spouse, filed an application for dependency and indemnity 
compensation or death pension benefits.  She provided birth 
certificates showing that she and the veteran had children, 
[redacted], born on October [redacted], 1980, and [redacted], 
born on June [redacted], 1986.  The veteran also had another 
child, [redacted], born on July [redacted], 1967, who was not 
in the appellant's custody.  The appellant reported that she 
had applied for Social Security benefits.

Subsequently, the appellant, who was then living on [redacted]
[redacted] in [redacted], Florida, provided a list of her 
monthly expenses and debts.  She owed $3,100 for the 
veteran's funeral and expenses of last illness, and she was 
making monthly payments for the burial expenses.  She also 
provided a copy of a Social Security award, dated in March 
1988, showing that she had been awarded Social Security death 
benefits on her own behalf and on behalf of the children.

In May 1988, the RO received a copy of a claim for the 
wrongful death of the veteran from the appellant as personal 
representative of the veteran's estate, on behalf of herself 
and her two children.  This claim was filed pursuant to the 
Federal Tort Claims Act, and alleged that negligent medical 
care of the veteran at a Department of Veterans Affairs (VA) 
outpatient clinic, resulted in his wrongful death.

In June 1988, the RO sent the appellant a letter indicating 
that the evidence did not establish that the veteran's death 
was due to a service-connected disability.  She was also 
informed that she was not entitled to death pension benefits 
based on her income.  This letter was sent to her last known 
address of record.  

In a rating in August 1988, the RO determined that the 
appellant was not entitled to service connection for the 
cause of the veteran's death.  This rating action did not 
consider a claim for dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 351, now 
38 U.S.C.A. § 1151.

In August 1988, a letter was sent to the appellant at her 
last known address of record indicating that she was entitled 
to death pension benefits for a short period of time, for 
February and March 1988.  She was informed that she was not 
entitled to such benefits, effective from April 1, 1988, 
because her countable annual income, including Social 
Security income, exceeded applicable income limitations.  She 
was also advised that she was not entitled to service-
connected death benefits, and advised of her appellate 
rights.  

In February 1990, the RO received notice that the appellant 
had agreed to accept approximately $200,000 from the U. S. 
Government in settlement of a claim under the Federal Tort 
Claims Act, in which she had alleged negligent medical care 
of the veteran by the VA had resulted in the veteran's 
wrongful death.  

In May 1990, the Director, VA Compensation and Pension 
Service, received notice that the amount of the appellant's 
award was $194,123.  It was indicated that the claim had been 
settled based on the VA's failure to diagnose and treat 
ischemic heart disease at a VA medical facility, and that 
such failure had resulted in death.  

On January 16, 1991, the Director, VA Compensation and 
Pension Service, informed the director of the RO of the 
settlement, and directed the RO review the appellant's claim 
for dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 351 (1151).  

In a rating in July 1991, the RO determined that the 
appellant was entitled to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 351 (1151).  

In September 1991, the RO sent the appellant a letter at her 
last known address informing her that she had been awarded 
dependency and indemnity compensation benefits, effective 
from February 1, 1988, but that such benefits were not 
payable until the settlement in the tort claim was offset.  

In November 1991, the RO sent the appellant another award 
letter, and this award letter was returned by the Post Office 
Department as undeliverable.  

In October 1992, a letter was received from the appellant, 
who was then living in [redacted], Arizona.  She requested a waiver 
of recovery of the overpayment of death pension benefits.  
She reported that she had remarried.  She also indicated that 
she had been informed after her husband's death that she had 
not qualified for any VA benefits because her income from 
Social Security exceeded the allowable income limit.  

In December 1992, the RO wrote to the appellant requesting a 
copy of her marriage certificate and completion of a 
declaration of dependents form.  She returned the declaration 
of status of dependent's form which had been furnished to her 
with a copy of her marriage license, showing that she had 
remarried on April [redacted], 1990 to [redacted].  These documents 
were received in early 1993.  

In May 1993, the RO informed the appellant that she had been 
granted a waiver of recovery of the overpayment of death 
pension benefits.  

In June 1993, the RO informed the appellant that she had been 
found entitled to dependency and indemnity compensation 
benefits, but that such benefits were being withheld to 
recoup a tort claim settlement.  She was informed that she 
was not entitled to dependency and indemnity compensation 
benefits on her remarriage.  She was further informed that 
she was notified of the dependency and indemnity compensation 
benefit award, and the need for offset, in a letter in 
September 1991.  The June 1993 letter was sent to the [redacted], 
Arizona address. 

In October 1993, a notice of disagreement with the June 1993 
letter was received from the appellant.  She listed an 
address in [redacted], Oklahoma.

In November 1993, a statement of the case was sent to the 
appellant at the [redacted] address she had reported.  It related 
to the present issue, whether the offset provision allowed 
for payment to the claimant of dependency and indemnity 
compensation benefits.  

A substantive appeal was received from the appellant in 
December 1993.  She listed an address in [redacted], 
Oklahoma.  She requested a hearing.  

In August 1995, the appellant was advised that she was 
scheduled for a hearing before a member of the Board in 
September 1995 in Muskogee, Oklahoma.  This letter was sent 
to her address in [redacted], Oklahoma.  She did not report 
for the hearing.

In February 1996, the appellant was advised that her records 
were being sent to the Board for appellate review.  This 
letter was sent to her address at [redacted], Oklahoma.  In 
February 1996, the RO sent the Post Office a letter 
requesting a trace for the appellant's address.  The Post 
Office responded that the appellant's address was unknown 
based on her last address of record, in [redacted], 
Oklahoma.  

In March 1996, the Board remanded the present case.  

In January 1997, the RO sent a letter to the appellant's 
[redacted], Oklahoma address requesting information about a 
new mailing address.  This letter was returned by the Post 
Office as undeliverable.  

In November 1996, the VA General Counsel provided an opinion 
to the RO regarding the appellant's offset.  This opinion 
noted that 38 U.S.C.A. § 1151, previous General Counsel 
opinions, and the opinion of the U. S. Court of Appeals for 
Veterans Claims in Neal v. Derwinski, 2 Vet. App. 292 (1992) 
required that the sums received pursuant to a tort claim be 
offset to the extent that such sums compensated the 
individual, rather than the estate, for harm suffered as the 
result of wrongful action.  The General Counsel opinion 
reviewed Florida State law, noting that the provisions of 
such state law allowed each survivor to recover for the value 
of past and future loss of support and services, pain and 
suffering, and medical and funeral expenses paid by such 
individuals.  A personal representative could recover the 
amounts for the decedent's estate representing the deceased's 
lost earnings, after subtracting the loss of support of 
survivors and prospective net accumulation to the estate from 
the date of injury to the date of death.  

The General Counsel noted that the appellant had indicated 
that she was paying burial expenses and medical expenses 
resulting from the veteran's last illness, and that any sums 
in the settlement from the tort claim could be attributed to 
the surviving spouse in her individual capacity, as opposed 
to payment to the personal representative of the estate.  
However, it was noted that there had been no fact-finding as 
to how other sums were included in the settlement agreement.  
It was the General Counsel's opinion that the appellant 
should be provided an opportunity to provide any evidence or 
argument that a portion of the tort settlement was for the 
decedent's estate.  

The General Counsel further indicated that, since the 
veteran's survived only a few days between the initial injury 
and death, there was probably little, if any, measurable loss 
to the estate in terms of the veteran's lost earnings.  
Although a small amount of the settlement could, arguably, be 
allocated to the veteran's estate, the proceeds were more 
easily characterized as compensation for the various 
survivors' pain and suffering and loss of support.  In this 
regard, it was noted that the appellant had made a similar 
argument, stating that the settlement proceeds were for the 
pain and suffering due to the loss of a husband and father.  
Again, amounts for the pain and suffering are considered as 
part of those funds which could be offset.  The General 
Counsel opinion determined that, based on the evidence 
provided in the settlement agreement, the appellant's share 
of the settlement was approximately $146,000, [redacted]'s share 
was approximately $19,700, and [redacted]' share was 
approximately $17,400.  

The General Counsel further reviewed the evidence of record 
and provided an opinion concerning the dates offset should 
begin and terminate.  It was noted that the appellant's 
initial claim for dependency and indemnity compensation 
benefits or pension benefits was received in February 1988.  
In a rating in August 1988, death pension benefits were 
awarded for a brief period of time, and dependency and 
indemnity compensation benefits were denied.  The appellant 
did not appeal such rating determination in August 1988, and 
such rating became final.  The General Counsel indicated that 
the claim for dependency and indemnity compensation benefits 
was reopened in January 1991 when a memorandum was sent from 
the Director of VA Compensation and Pension Service to the 
Director of the RO.  However, by that time, the appellant had 
remarried.  Since the award for dependency and indemnity 
compensation benefits was based on a reopened claim, the 
effective date of an award based on the reopened claim would 
be in January 1991.  Since the appellant was not entitled to 
such benefits at that point because of her remarriage in 
April 1990, the General Counsel determined that the appellant 
was not entitled to any dependency and indemnity compensation 
award.  

This opinion concluded that there was no money due the 
appellant (or subject to the offset) between the time of the 
veteran's death in January 1988 and the time of her 
remarriage.  The opinion concluded that there was no money 
due the appellant prior to or after the date of reopened 
claim in January 1991.  

Finally, the General Counsel opinion noted that there were 
potential benefits to the minor children based on the 
reopened claim in January 1991, as there was no surviving 
spouse eligible for such benefits.  The General Counsel 
determined that any amounts of dependency and indemnity 
compensation benefits effective from January 1991 would be 
offset by the amounts received by the two children from the 
tort settlement.  The opinion noted that such offset would 
begin immediately, even though payments to the children would 
not be made until more than nine years after the settlement 
agreement.  It was noted that an annuity had been bought by 
the Government with the proceeds of the settlement, and that 
such annuity accrued to the children immediately, even though 
they did not receive payments immediately.  Finally, it was 
noted that the children's award was subject to the usual 
conditions, and that the offset was subject to the same 
considerations concerning the presentation of evidence that 
part of the settlement was for the descendant's estate.  

In October 1999 and August 2000, the RO sent the appellant 
letters requesting information relating to powers of attorney 
and requesting information concerning the location and 
dependency of the appellant's children.  These letters were 
sent to [redacted], in [redacted], Florida.  

In November 2000, the RO sent the appellant a supplemental 
statement of the case confirming the denial of her claim for 
dependency and indemnity compensation benefits, pursuant to 
the opinion by the VA General Counsel.  It was noted that a 
letter was being sent to the appellant to obtain information 
to make a determination regarding the payment of dependency 
and indemnity compensation benefits for the children, [redacted] 
and [redacted].  This supplemental statement of the case was sent 
to the [redacted], Florida address.  

II.  Analysis

Where an individual on or after December 1, 1962, is awarded 
a judgment against the United States in a civil action 
brought under the Federal Tort Claims Act and enters into a 
settlement by reason of disability or death pursuant to this 
section as if it were service connected, then no benefit 
shall be paid to such individual for any month beginning 
after the date such judgment, settlement, or compromise on 
account of such disability or death becomes final until the 
aggregate amount of benefits which would be paid but for the 
subject subsection equals the total amount included in such 
judgment or settlement.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.800.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  38 C.F.R. 
§ 3.155. 

Upon receipt of notice of death of a veteran, the appropriate 
application form for dependency and indemnity compensation 
will be forwarded to any dependent.  When disability or death 
is due to VA hospital, medical or surgical treatment, a 
specific application for benefits will not be initiated.  
38 C.F.R. § 3.150. 

A formal claim for dependency and indemnity compensation or 
any statement in a communication showing an intent to file a 
claim for death benefits resulting from VA medical treatment 
may be accepted as a claim.  38 C.F.R. § 3.154. 

A finally adjudicated claim is one which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance.  A pending claim 
is an application, formal or informal, that has not been 
finally adjudicated.  38 C.F.R. § 3.160.  

A claimant must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  38 C.F.R. § 20.302.

Unless provided otherwise, the effective date of an award 
based on an original claim, a reopened claim after final 
adjudication, or a claim for increase of 
dependency and indemnity compensation benefits or pension 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110.  The effective date for the 
award of benefits based on a reopened claim will be the date 
of receipt of reopened claim or date entitlement arose, 
whichever is later.  The effective date for the award of 
dependency and indemnity compensation based upon the 
veteran's death after service will be the first day of the 
month that the veteran's death occurred if a claim is 
received within one year of death, 38 C.F.R. §§ 3.400, (but 
subject to 38 C.F.R. § 3.31, the award becoming effective the 
first day of the following month).  

In this case, the RO granted death pension benefits for a 
short period of time in 1988.  In June and August 1988, the 
appellant was advised that she was not entitled to dependency 
and indemnity compensation benefits.  These letters were sent 
to the appellant's last known address of record, and she did 
not perfect a timely appeal.  There is at least some 
indication or implication from the appellant's correspondence 
that she received notice of the disallowance. 

However, in May 1988, the RO received a copy of a claim for 
the wrongful death of the veteran from the appellant as 
personal representative of the veteran's estate, on behalf of 
herself and her two children.  This claim was filed pursuant 
to the Federal Tort Claims Act, alleging the negligent 
medical care of the veteran at a Department of Veterans 
Affairs (VA) outpatient clinic, resulting in the veteran's 
wrongful death.  This communication, in conjunction with the 
initial formal claim for dependency and indemnity 
compensation benefits, represented a claim for entitlement to 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 351, now 38 U.S.C.A. § 1151.  

The form in May 1988 clearly indicated that the appellant 
believed that the veteran's death was the result of improper 
VA treatment.  While the appellant most likely was not aware 
that she had raised the claim for death benefits under the 
provisions of 38 U.S.C.A. § 351, now 38 U.S.C.A. § 1151, the 
RO should have realized this was a primary focus of her claim 
for death benefits.  In any event, the May 1988 communication 
represented an informal claim for death benefits under the 
provisions of 38 U.S.C.A. § 351, now 38 U.S.C.A. § 1151, and 
an intent to file a claim for death benefits resulting from 
VA medical treatment.  See 38 C.F.R. §§ 3.154, 3.155.  In 
fact, pertinent regulations provide that when disability 
death is due to VA hospital, medical or surgical treatment, a 
specific, separate application for benefits will not be 
initiated.  38 C.F.R. § 3.150.  

In its rating in 1988, the RO did not adjudicate the claim 
for death benefits under the provisions of 38 U.S.C.A. § 351, 
now 38 U.S.C.A. § 1151.  The application for such benefits 
remained a pending claim, and not a finally adjudicated 
claim. 38 C.F.R. § 3.160.  The ratings of 1988 did not 
address this claim, and such ratings could not be considered 
a final determination, even though the appellant was advised 
that her claim for dependency and indemnity compensation 
benefits had been denied, she received notice, and she did 
not appeal within one year.  Rather, the claim for death 
benefits under the provisions of 38 U.S.C.A. § 351, now 
38 U.S.C.A. § 1151, was not adjudicated until July 1991, when 
the RO determined that the appellant was entitled to 
compensation for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 351 now 38 U.S.C.A. § 1151.  The 
RO properly awarded dependency and indemnity compensation 
benefits effective from February 1, 1988.  See 38 C.F.R. 
§§ 3.31, 3.400.  

In September 1991, the RO sent the appellant notice that she 
was entitled to dependency and indemnity compensation 
benefits by reason of the application of 38 U.S.C.A. § 351 
(1151), but that any award of benefits was subject to the 
offset for her tort settlement.  She was advised that she 
would not receive dependency and indemnity compensation 
benefits until the full amount of her settlement was offset.  
This letter was sent to her last known address, in [redacted], 
Florida.  

The appellant did not disagree with the July 1991 
determination until October 1993.  The next question involves 
whether her notice of disagreement and subsequent appeal were 
timely.  In this regard, the appellant had several addresses 
after 1988 in different states, and alleges that she never 
received the notice in September 1991.  The Board finds that 
this statement by the appellant, that she did not receive the 
notice in September 1991, is believable.  Further, the 
appellant had no reason to advise the VA of her current 
address or any change of address after she received notice in 
August 1988 that she was not eligible for any kind of VA 
benefits after April 1988.  The appellant most likely was not 
aware that she had raised the claim for death benefits under 
the provisions of 38 U.S.C.A. § 351, now 38 U.S.C.A § 1151, 
and that such claim was pending after 1988.  Eventually, the 
RO found the appellant to notify her of an overpayment.  It 
was only in 1993 that the appellant was advised of her award, 
and of the offset.  

An adverse action becomes final one year after notice is sent 
to such claimant.  The pertinent regulation does not require 
that a claimant actually receive such notice.  While the 
September 1991 notice was sent to the appellant's last known 
address, there is every reasonable indication that she did 
not receive such letter.  She moved several times since 1988.  
She was not receiving any VA benefits and had remarried; thus 
making her ineligible for any possible benefits.  Further, 
she had no knowledge that a claim for death benefits under 
the provisions of 38 U.S.C.A. § 351, now 38 U.S.C.A. § 1151, 
was pending.  She had no duty and no reason to keep the VA 
informed of her address.  Finally, the July 1991 rating 
determination was done on the VA's own motion, without 
notifying the appellant that another review of her claim was 
being undertaken.  

Consequently, the notice (of September 1991) to the 
appellant's last address of record in 1988 does not meet the 
spirit or requirements for timely notice of an adverse action 
under the circumstances in this case.  In effect, there was 
no notice to the appellant in 1991 of the adverse 
determination in 1991 concerning the offset provisions and 
how they related to her dependency and indemnity compensation 
award.  The July 1991 adverse determination was not final.  
The appellant was provided acceptable notice of the adverse 
1991 rating determination in June 1993.  The appellant did 
present a timely notice of disagreement in October 1993 
(within one year of when notice was sent to her in June 
1993), and her appeal was timely.  See Hyson v. Brown, 5 
Vet.App. 262 (1993).

The next question is whether the appellant was, in fact, 
entitled to any dependency and indemnity compensation 
benefits.  A surviving spouse is not entitled to dependency 
and indemnity compensation benefits upon her remarriage.  In 
this case, the appellant was entitled to dependency and 
indemnity compensation benefits from February 1, 1988 until 
her remarriage in April 1990. 

However, the applicable statute, 38 U.S.C.A. 1151, prohibits 
a double recovery under this provision and the Federal Tort 
Claims Act.  The statute provides that any amount received by 
an individual must be offset initially against a person's 
dependency and indemnity compensation award.  This includes 
any amounts paid to a person as an individual, as opposed to 
being a representative of the estate, and includes attorney 
fees.  See O.P.G.C. Prec. 79-90, O.P.G.C. Prec. 52-91, 
O.P.G.C. Prec. 70-94, and Neal v. Derwinski, supra.  The 
amount paid to an individual can be in the form of loss of 
services and/or pain and suffering.  Specifically, the 
applicable Florida statute provides that a tort recovery 
could include loss of support,
services, and pain and suffering.  The General Counsel 
opinion in this case, based on a review of the applicable 
settlement agreement documents, determined that all, or 
almost all, of the settlement amount received by the 
appellant must be offset against any award of dependency and 
indemnity compensation benefits to the appellant and to her 
children.

In this case, the amounts paid to the appellant as an 
individual, as opposed to the amount paid to the estate, is 
not clearly mentioned in the tort claim settlement.  However, 
the appellant is not available to provide such information, 
as she has not been in contact with the VA since December 
1993.  The Board will accept the General Counsel opinion 
which provides a breakdown of the entitlement of the 
appellant and the children's share based on the information 
provided from the settlement agreement.  The General Counsel 
opinion indicates that probably most of this amount is 
countable as an offset to the appellant and her children, 
since the appellant paid burial expenses and the veteran's 
last medical expenses as an individual, rather than in her 
capacity as estate representative.  In addition, any amounts 
payable to the estate for the veteran's lost wages during the 
period of time between the misdiagnosed illness and death is 
very small.  The opinion of the General Counsel provided that 
the appellant was entitled to approximately $146,000, [redacted] 
approximately $19,700, and [redacted], approximately $17,400.  As 
previously indicated, all, or almost all, of this settlement 
amount received by the appellant must be offset against any 
award of dependency and indemnity compensation benefits.  
Thus, the amount of the offset from the tort claim settlement 
would wipe out any benefits payable for the period between 
February 1, 1988 and April 1990, the month that she 
remarried.  

The Board is cognizant of the recent liberalizing 
legislation, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, effective November 9, 2000, 
revising the law relating to the duty to assist and the need 
for notice to an appellant relating to (1) searching for and 
obtaining records, (2) substantiating the claims, and (3) 
completing an application for compensation benefits.  

This is particularly important, as the General Counsel's 
opinion noted that [redacted] and [redacted] had potential essential 
eligibility for dependency and indemnity compensation 
benefits.  While a significant dollar amount of the tort 
settlement agreement applies to them, they still might have 
some ability to receive benefits after any offset is 
computed.  Attempts to obtain information from the appellant 
in 1999 and 2000, unfortunately, were unsuccessful.  In this 
regard, it is noted that the letters sent to the appellant in 
1999 and 2000 were mailed to an address which was long out of 
date and not the last known address of record.  However, 
since attempts were made since 1993 to contact the appellant 
at her last known address, without success, this is 
considered harmless error.  It would be entirely fruitless 
and futile to re-mail the letters sent to the appellant in 
1999 and 2000 to the last known address for the appellant, 
which was invalid in 1993.  Obviously, since letters to such 
address were returned as not deliverable, and the Post Office 
has indicated that there was no other address of record, 
further attempts to mail material to the appellant at such 
last known address would be entirely futile.  

In summary, any award of dependency and indemnity 
compensation benefits payable to the appellant would be 
completely offset by the funds she received from the tort 
claim settlement.  Further, information to determine whether 
there is any eligibility for benefits on behalf of [redacted] 
and [redacted] has not been received.  They are theoretically 
entitled to dependency and indemnity compensation benefits 
from the time of the appellant's remarriage, subject to an 
offset from the funds received from the tort settlement.  
Such funds, if any, payable to [redacted] and [redacted], can not be 
paid at the present time without the receipt of further 
information, including their present addresses.  As such 
information has not been provided, for the present, an award 
to [redacted] and [redacted] cannot be made.  

ORDER

The appellant is not entitled to dependency and indemnity 
compensation benefits.  Benefits cannot be paid to [redacted] 
and [redacted] at this time.  The benefits sought on appeal are 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals







